         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 1 of 10



1    Leonard H. Stone                                    Adam J. Levitt*
     Nevada Bar No. 5791                                 Mark Hamill*
2    SHOOK & STONE, CHTD.                                Brittany Hartwig*
     338 Ryland Street                                   DICELLO LEVITT GUTZLER LLC
3    Reno, Nevada 89501                                  Ten North Dearborn Street, Sixth Floor
     Tel: 775-323-2200                                   Chicago, Illinois 60602
4    lstone@shookandstone.com                            Tel: 312-314-7900
                                                         alevitt@dicellolevitt.com
5    Austin Tighe*                                       mhamill@dicellolevitt.com
     Michael Angelovich*                                 bhartwig@dicellolevitt.com
6    NIX PATTERSON, LLP
     3600 North Capital of Texas Highway                 Peter Schneider*
7    Building B, Suite 350                               SCHNEIDER WALLACE COTTRELL
     Austin, Texas 78746                                  KONECKY, LLP
8    Tel: 512-328-5333                                   3700 Buffalo Speedway, Ste. 1100
     atighe@nixlaw.com                                   Houston, Texas 77098
9    mangelovich@nixlaw.com                              Tel: 713-338-2560
                                                         pschneider@schneiderwallace.com
10
     Attorneys for Plaintiff
11
     * Pro Hac Vice applications to be filed
12
     (Additional Counsel Appear on Signature Block)
13

14                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
15                                        NORTH DIVISION

16    CITY OF RENO, NEVADA, individually and                Case No.:
      on behalf of all others similarly situated,
17                                                          Judge:
                               Plaintiff,
18
                                                            CLASS ACTION COMPLAINT
19            v.
                                                            JURY TRIAL DEMANDED
20    NETFLIX, INC., and HULU, LLC,
21                             Defendants.
22

23          Plaintiff City of Reno, Nevada, individually and on behalf of all others similarly situated

24   (the “Class,” as more fully defined below), brings this class action against Defendants Netflix,

25   Inc. and Hulu, LLC (collectively “Defendants”). Plaintiff makes the following allegations upon

26   personal knowledge as to its own acts, upon information and belief and its attorneys’

27   investigation as to all other matters, and alleges as follows:

28
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 2 of 10



1

2
                                        I. INTRODUCTION
3
            1.        Defendants provide video service in Nevada cities and counties. When doing so,
4
     they use wireline facilities (i.e., broadband wireline facilities) located at least in part in public
5
     rights-of-way.
6
            2.        Accordingly, Defendants should be and are required by law to pay each of those
7
     cities or counties a franchise fee of up to 5% percent of their gross revenue, as derived from
8
     their providing video service in that city or county.
9
            3.        Defendants have failed to pay the required fee, necessitating this lawsuit, and
10
     entitling Plaintiff and the other Class members to the relief requested herein.
11
                                             II. PARTIES
12
            4.        Plaintiff, City of Reno, Nevada (“Reno”) is a lawfully existing Nevada municipal
13
     corporation located in Washoe County, Nevada.
14
            5.        Defendant Netflix, Inc. (“Netflix”) is a Delaware corporation, headquartered in
15
     Los Gatos, California. Netflix’s primary business is its video service, which offers online
16
     streaming of a library of films and television programs, as well as the distribution and
17
     production of original films and television series. Netflix does business in Reno, Nevada and
18
     has done so at all times relevant to this action.
19
            6.        Defendant Hulu, LLC (“Hulu”) is a Delaware limited liability company,
20
     headquartered in Santa Monica, California. Hulu’s primary business is its video service, which
21
     offers online streaming of live video programming and a library of films and television
22
     programs, as well as the distribution and production of original films and television series. Hulu
23
     does business in Reno, Nevada, and has done so at all times relevant to this action.
24

25                               III. JURISDICTION AND VENUE

26          7.        This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a).

27   Defendants are citizens of a state different from that of Plaintiff and all of the other Class

28   members and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                                         2
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 3 of 10



1            8.       Venue is proper in this District, and this Court has personal jurisdiction over

2    Defendants, pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. § 1391(b), because a substantial part

3    of the events giving rise to the claims occurred in this District, and because Defendants “transact

4    affairs” in this District; each Defendant continuously and systematically engaged in and

5    continues to engage in business in this District.

6                                   IV. FACTUAL ALLEGATIONS
7            9.       Defendants provide video service to their subscribers to view television shows,
8    movies, documentaries, and other programming.1 They compete with other video service
9    providers,2 offering video programming that is comparable to that provided by cable companies
10   and television-broadcast stations.
11           10.      Customers view Netflix’s and Hulu’s video programming—such as television
12   shows, movies, and documentaries—using an Internet-connected device. Internet-connected
13   devices are electronic devices that have software enabling them to deliver Defendants’ video
14   programming, including smart televisions, streaming media players like Roku or Apple TV,
15   smartphones, tablets, video game consoles, set-top boxes from cable and satellite providers,
16   Blu- ray players, and personal computers.
17           11.      When a subscriber wants to watch Netflix or Hulu video programming, he or she
18   uses an Internet-connected device to send a request to the Internet-service provider. The
19   Internet-service provider then forwards that request to Netflix’s and Hulu’s dedicated Internet
20   servers, which, in turn, provide a response. This response is then relayed back to the
21   1
       “Video service” means the “provision of multichannel video programming generally considered
22   comparable to video programming delivered to viewers by a television broadcast station, cable service,
     or digital television service, whether provided as part of a tier, on-demand or on a per-channel basis,
23   without regard to the technology used to deliver the video service, including Internet protocol
     technologies” with certain exceptions not applicable here. N.R.S. § 711.141.
24   2
       “Video service provider” means in relevant part a “[a] multichannel video programming distributor.”
     N.R.S. § 611.151(c). A “multichannel video programming distributor” in turn “has the meaning ascribed
25   to it in 47 U.S.C. § 522, as that section existed on January 1, 20007.” 47 U.S.C. § 522 defines this term
     to mean “a person such as, but not limited to, a cable operator, a multichannel multipoint distribution
26   service, a direct broadcast satellite service, or a television receive-only satellite program distributor, who
     makes available for purchase, by subscribers or customers, multiple channels of video service.”
27

28
                                                           3
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 4 of 10



1    subscriber’s device, and Netflix and Hulu deliver the video programming via Internet protocol

2    technology (i.e., broadband wireline facilities located at least in part in public rights-of-way).

3           12.        During the relevant time period, Netflix has used a content delivery network

4    called Netflix Open Connect to deliver 100% of its video traffic to its subscribers. When a

5    Netflix subscriber wants to view Netflix programming, the subscriber’s Internet service provider

6    will connect the subscriber to the closest Netflix Open Connect server offering the fastest speeds

7    and best video quality.

8           13.        According to Netflix, that means that most of its subscribers receive Netflix’s

9    video programming from servers either inside of, or directly connected to, the subscriber’s

10   Internet service provider’s network within their local region. Netflix has “end-to-end” control of

11   its entire Open Connect system, including any servers located in Reno and other Nevada

12   municipalities.

13          14.        Similar to Netflix, when a Hulu subscriber wants to view Hulu’s video

14   programming, the subscriber’s Internet service provider will connect the subscriber to the Hulu

15   server. Hulu receives the directive and checks the subscriber’s entitlement, the location, and the

16   content availability. It then delivers the program through the Internet to the subscriber’s

17   Internet-connected device.

18          15.        Defendants’ subscribers typically use a broadband Internet connection, such as

19   DSL or fiber optic cable to receive Defendants’ programming. In Reno, common providers

20   include AT&T and Spectrum Broadband. These broadband Internet connections rely upon

21   wireline facilities located in whole or in part in the public right(s)-of-way to deliver Internet

22   service to subscribers. That means that Defendants operate and provide their video service to

23   Defendants’ subscribers through wireline facilities located at least in part in the public right-of-

24   way.

25          16.        As video service providers, Defendants were required to apply for and obtain a

26   certificate of authority from the Secretary of State of Nevada for the areas in which they sought

27   to provide video service before providing that service in those areas. N.R.S. §§ 711.470 and

28   711.510.
                                                       4
            Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 5 of 10



1             17.   Defendants failed to apply for, and therefore never received, certificates of

2    authority from the Nevada Secretary of State and therefore have been and continue to provide

3    video service throughout Nevada without legal authorization, and in contravention of Nevada

4    law.

5             18.   The Nevada Secretary of State would have authorized video service providers

6    such as Defendants to use public rights-of-way, as long as said video service provider makes a

7    franchise fee payment to each local government in whose jurisdiction it provides video service.

8    The required franchise fee is up to 5% of gross revenues received by the video service provider

9    from the provision of video services in the jurisdiction of the local government. See N.R.S. §

10   711.670.

11            19.   Defendants were required to receive a certificate of authority from the Nevada

12   Secretary of State before providing video service in Reno and the other Nevada cities and

13   counties in which they provide their video services. Defendants’ failure to receive a certificate

14   of authority, however, did not relieve Defendants of the obligation to pay a franchise fee of up

15   to 5% of their gross revenues derived from providing such video service in those cities and

16   counties.

17            20.   Defendants have failed to comply with § 711.470 because they have failed to

18   receive certificates of authority, directly resulting in the failure to pay Plaintiff and the other

19   Class members the required franchise fee of up to 5% of gross revenues.

20            21.   Plaintiff Reno, individually and on behalf of other Nevada cities and counties,

21   seeks to require Defendants to abide by Nevada law, and pay what they owe to these cities and

22   counties.

23                            V. CLASS ACTION ALLEGATIONS
24            22.   Plaintiff brings this action as a class action pursuant to Rules 23(a) and 23(b)(2)
25   and (b)(3) of the Federal Rules of Civil Procedure, on behalf of a class defined as:
26
                    All Nevada cities and counties in which one or more of the
27                  Defendants has provided video service (the “Class”).

28
                                                     5
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 6 of 10



1           23.     Excluded from the Class are Defendants and any of their members, affiliates,

2    parents, subsidiaries, officers, directors, employees, successors, or assigns; and the Court staff

3    assigned to this case and their immediate family members. Plaintiff reserves the right to modify

4    or amend the Class definition, as appropriate, during the course of this litigation.

5           24.     This action has been brought and may properly be maintained on behalf of the

6    Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

7           25.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The proposed Class is

8    sufficiently numerous that individual joinder of all Class members is impracticable. Nevada has

9    nineteen cities and seventeen counties. Class members may be notified of the pendency of this

10   action by recognized, Court-approved notice dissemination methods, which may include U.S.

11   Mail, electronic mail, Internet postings, and/or published notice.

12          26.     Commonality and Predominance—Federal Rules of Civil Procedure 23(a)(2)

13   and 23(b)(3). This action involves common questions of law and fact, which predominate over

14   any questions affecting only individual Class members, including, without limitation:

15                  a. Whether Defendants provide video service, as defined by N.R.S. § 711.141,
                       within Plaintiff’s and the other Class members’ geographic areas;
16
                    b. Whether Defendants are video service providers, as defined by N.R.S.
17                     § 711.151.
18                  c. Whether Defendants were required to obtain certificates of authority from the
                       Nevada Secretary of State before proving video service in Nevada;
19
                    d. Whether Defendants’ failure to obtain certificates of authority from the
20                     Nevada Secretary of State relieved Defendants of their obligation to pay
                       franchise fees pursuant to N.R.S. § 711.670;
21
                    e. The appropriate measure of damages to award Plaintiff and the other Class
22                     members; and
23                  f. The appropriate declaratory relief to which Plaintiff and the other Class
                       members are entitled.
24

25          27.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

26   typical of the other Class members’ claims because Plaintiff and each of the other Class

27   members is entitled to franchise fee payments from Defendants pursuant to N.R.S. § 711.670,

28   and Defendants have failed to pay Plaintiff and each of the other Class members those franchise
                                                      6
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 7 of 10



1    fees. Plaintiff is asserting the same claims and legal theories individually and on behalf of the

2    other Class members.

3            28.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

4    Plaintiff is an adequate Class representative because its interests do not conflict with the

5    interests of the other Class members who it seeks to represent, Plaintiff has retained counsel

6    competent and experienced in complex class action litigation, including successfully litigating

7    class action cases similar to this one, where defendants breached statutory obligations, and

8    Plaintiff intends to prosecute this action vigorously. Class members’ interests will be fairly and

9    adequately protected by Plaintiff and its counsel.

10           29.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure

11   23(b)(2). Defendants acted or refused to act on grounds generally applicable to Plaintiff and the

12   other Class members, thereby making appropriate final injunctive relief and/or declaratory

13   relief, as described below, with respect to the Class members.

14           30.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

15   superior to any other available means for the fair and efficient adjudication of this controversy,

16   and no unusual difficulties are likely to be encountered in the management of this class action.

17   Individualized litigation creates a potential for inconsistent or contradictory judgments and

18   increases the delay and expense to all parties and the court system. By contrast, the class action

19   device presents far fewer management difficulties, and provides the benefits of single

20   adjudication, economy of scale, and comprehensive supervision by a single court.

21                                   VI. CLAIMS ALLEGED
22
                                           COUNT I
23                                VIOLATION OF NEVADA REVISED
                                        STATUES § 711.670
24           31.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1-30, as if
25   fully set forth herein.
26           32.     Defendants provide video service, and are video service providers, in Reno and
27   each city and county comprising the Class. See N.R.S. §§ 711.141 and 711.151. Defendants
28   derive gross revenues from providing these video services.
                                                     7
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 8 of 10



1            33.     Defendants are thus required, by statute, to pay each city and county in which

2    they provide video service a franchise fee of up to 5% of their gross revenues derived from their

3    operations in that city or county. See N.R.S. § 711.670. Failure to receive the required certificate

4    of authority from the Nevada Secretary of State does not excuse Defendants’ obligation to make

5    these payments.

6            34.     Defendants have failed to comply with § 711.670 because they have failed to pay

7    Plaintiff and the other Class members a franchise fee of up to 5% of gross revenues, as required.

8            35.     Plaintiff and the other Class members are, therefore, entitled to damages as a

9    result of Defendants’ violations of N.R.S. § 711.670, along with pre- and post-judgment interest,

10   in an amount to be determined at trial.

11                                         COUNT II
                                   DECLARATORY JUDGMENT ACT
12
             36.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1-30, as if
13
     fully set forth herein.
14
             37.     This case involves an actual controversy of sufficient immediacy, which is
15
     substantial and concrete, touches upon the legal relations of parties with adverse interests, and is
16
     subject to specific relief through a decree of conclusive character.
17
             38.     Pursuant to 28 U.S.C. §§ 2201-2202, Plaintiff seeks a declaration, and resulting
18
     order, from the Court that:
19

20                   a. Each Defendant provides “video service,” as that term is defined in the
                        Nevada Revised Statutes. See N.R.S. § 711.141;
21                   b. Each Defendant is a “video service provider,” as that term is defined in the
                        Nevada Revised Statutes. See N.R.S. § 711.151;
22
                     c. Defendants provide video service, and are video service providers, in Reno
23                      and each city and county in the Class. See N.R.S. § 711.141 and 711.151.
                     d. Defendants were required to receive certificates of authority from the Nevada
24                      Secretary of State before providing video service in Nevada. See N.R.S.
                        §§ 711.470 and 711.510.
25
                     e. Defendants are required to pay Plaintiff and each of the other Class members
26                      a franchise fee of up to 5% of their gross revenues derived from their
                        operations in each city or county, pursuant to N.R.S. § 711.670; and
27

28
                                                      8
         Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 9 of 10


                   f. Defendants have failed to comply with N.R.S. § 711.670, because they have
1                     each failed to pay to Plaintiff and each of the other Class members the
                      required fee of up to 5% of gross revenues.
2
                               VII.        REQUEST FOR RELIEF
3

4           WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

5    respectfully requests that the Court enter judgment in its favor and against Defendants as

6    follows:

7           a.     Enter an Order certifying the above-defined Class and designating Plaintiff as
                   Class Representative, and Plaintiff’s counsel as Class Counsel;
8           b.     Award all monetary relief to which Plaintiff and the other Class members are
                   entitled, including as set forth in Count I above;
9
            c.     Grant declaratory relief as set forth in Count II above, including ordering
10                 Defendants to cure their noncompliance with N.R.S. § 711.670;
            d.     Award pre- and post-judgment interest;
11
            e.     Award reasonable attorneys’ fees and costs to Plaintiff’s counsel; and
12          f.     Grant such further and other relief as this Court deems appropriate.
13                            VIII.       JURY TRIAL DEMANDED
14          Plaintiff demands a trial by jury on all causes of action so triable.
15   Dated: September 1, 2020                              Respectfully submitted,
16                                                         /s/ Leonard Stone
                                                           _______________________________
17                                                         Leonard H. Stone
                                                           Nevada Bar No. 5791
18                                                         SHOOK & STONE, CHTD.
                                                           338 Ryland Street
19                                                         Reno, Nevada 89501
                                                           Tel: 775-323-2200
20                                                         lstone@shookandstone.com
21                                                         Adam J. Levitt*
                                                           Mark Hamill*
22                                                         Brittany Hartwig*
                                                           DICELLO LEVITT GUTZLER LLC
23                                                         Ten North Dearborn Street, Sixth Floor
                                                           Chicago, Illinois 60602
24                                                         Tel: 312-314-7900
                                                           alevitt@dicellolevitt.com
25                                                         mhamill@dicellolevitt.com
                                                           bhartwig@dicellolevitt.com
26

27

28
                                                      9
     Case 3:20-cv-00499-MMD-WGC Document 1 Filed 09/02/20 Page 10 of 10


                                          Austin Tighe*
1                                         Michael Angelovich*
                                          NIX PATTERSON, LLP
2                                         3600 North Capital of Texas Highway
                                          Building B, Suite 350
3                                         Austin, Texas 78746
                                          Tel: 512-328-5333
4                                         atighe@nixlaw.com
                                          mangelovich@nixlaw.com
5
                                          Peter Schneider*
6                                         SCHNEIDER WALLACE COTTRELL
                                           KONECKY, LLP
7                                         3700 Buffalo Speedway, Ste. 1100
                                          Houston, Texas 77098
8                                         Tel: 713-338-2560
                                          pschneider@schneiderwallace.com
9
                                          Todd M. Schneider*
10                                        Jason H. Kim*
                                          SCHNEIDER WALLACE COTTRELL
11                                          KONECKY, LLP
                                          2000 Powell Street, Suite 1400
12                                        Emeryville, California 94608
                                          Tel: 415-421-7100
13                                        tschneider@schneiderwallace.com
                                          jkim@schneiderwallace.com
14
                                          Counsel for Plaintiff and the Proposed
15                                        Class
16
                                          * Pro Hac Vice applications to be filed
17

18

19

20

21

22

23

24

25

26

27

28
                                     10
